UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4343


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

ARMON LEWIS PINION, a/k/a Tony Faison,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:09-cr-00019-F-1)


Submitted:   October 13, 2011             Decided:   October 31, 2011


Before MOTZ, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel A. Forehand, LAW OFFICE OF SAMUEL A. FOREHAND, P.A.,
Raleigh, North Carolina, for Appellant.       Thomas G. Walker,
United States Attorney, Jennifer P. May-Parker, John H. Bennett,
Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Armon Lewis Pinion was convicted by a jury of being a

felon in possession of a firearm, in violation of 18 U.S.C.

§ 922(g)(1) (2006), for his July 9, 2008 possession of an Uzi

semi-automatic rifle and a .45 caliber revolver.                           The district

court sentenced Pinion to 120 months in prison.                         Pinion timely

appeals, and we affirm.

            Pinion raises three issues on appeal, alleging that

the   district     court    erred     by   (1)      excluding    portions       of    his

testimony    as    hearsay;     (2)    allowing       testimony       by    Wilson,   an

informant, that he had in the past observed firearms in Pinion’s

possession;       and   (3)     failing        to    place      an     individualized

assessment on the record in imposing the sentence.

             We review the admissibility of evidence for abuse of

discretion and “will only overturn an evidentiary ruling that is

arbitrary and irrational.”            United States v. Cole, 629 F.3d 146,

153 (4th Cir. 2011) (internal quotation marks omitted).                           Under

Fed. R. Evid. 801(c), hearsay is defined as “a statement, other

than one made by the declarant while testifying at the trial or

hearing, offered in evidence to prove the truth of the matter

asserted.”        Hearsay is generally not admissible in evidence.

Fed. R. Evid. 802.          Pinion contends that the disputed testimony

was not offered for the truth of the matter asserted; rather,

Pinion   asserts     that     the   statements       provided        context   for    his

                                           2
testimony.       However, even if this was so, the jury would have

had to accept the statements as true in order to either bolster

Pinion’s      credibility      or     provide          a    factual       basis     for   his

testimony.          Therefore, our review of the record leads us to

conclude that the district court did not abuse its discretion in

excluding the testimony as hearsay.

              Next, Pinion contends that the district court erred in

admitting Wilson’s testimony regarding Pinion’s prior possession

of firearms.         Again, this court reviews such evidentiary rulings

for   an   abuse     of   discretion,       and    we       assess    these     rulings    by

viewing    the      evidence    in    the    “light          most     favorable      to   its

proponent,     maximizing      its    probative            value    and   minimizing       its

prejudicial effect.”           Cole, 631 F.3d at 153 (internal quotation

marks omitted).

              Rule    401   provides        for    the          admission      of   relevant

evidence, which is “evidence having any tendency to make the

existence      of     any   fact      that        is       of      consequence      to    the

determination of the action more probable or less probable than

it    would    be    without    the    evidence.”                Fed.     R.    Evid.     401.

“[R]elevance typically presents a low barrier to admissibility.”

United States v. Leftenant, 341 F.3d 338, 346 (4th Cir. 2003).

Thus, evidence is relevant if it is “worth consideration by the

jury” or has a “plus value.”                United States v. Queen, 132 F.3d

991, 998 (4th Cir. 1997) (internal quotation marks omitted).

                                            3
Wilson’s      testimony        regarding           Pinion’s         prior       possession       of

firearms provides a “plus value” in that it establishes a basis

for Wilson’s testimony that he believed that Pinion would have

firearms      for     sale.      Our      review        of    the    record      leads     us   to

conclude      that    the     evidence       in       question      was   relevant    and       the

district court did not abuse its discretion in allowing Wilson’s

testimony.          Moreover, any error in admitting the testimony was

harmless to Pinion because the district court gave the jury a

proper limiting instruction.                      See United States v. Byers, 649

F.3d 197, 210-11.

              Lastly,         Pinion       claims            that     his       sentence        was

procedurally unreasonable because the district court failed to

place on the record an adequate individualized assessment based

on     the    facts     of     the     case.            We     review       a    sentence       for

reasonableness,         applying        an        abuse       of    discretion       standard.

Gall v. United States, 552 U.S. 38, 51 (2007); United States v.

Clay, 627 F.3d 959, 964 (4th Cir. 2010).                            In so doing, we first

examine       the     sentence       for      “significant            procedural         error,”

including “failing to adequately explain the chosen sentence.”

Gall, 552 U.S. at 51.                The district court “must place on the

record an ‘individualized assessment’ based on the particular

facts of the case before it.                          This individualized assessment

need    not    be     elaborate      or      lengthy,         but    it     must    provide       a

rationale tailored to the particular case at hand and adequate

                                                  4
to   permit       ‘meaningful      appellate       review.’”         United   States    v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009) (quoting Gall, 552

U.S. at 50) (footnote and citation omitted).                         While a district

court      must    consider      the    statutory       factors      and   explain     its

sentence,     it     need    not     discuss       every    factor    on   the   record,

particularly when the district court imposes a sentence within a

properly calculated Guidelines range.                      United States v. Johnson,

445 F.3d 339, 345 (4th Cir. 2006).

              Our review of the records indicates that the district

court did place a sufficient assessment of the facts of the case

on   the    record,       focusing     on    Pinion’s      criminal    history,      which

spanned a fifty-year period and included many serious offenses.

Therefore, the court did provide an adequate explanation for its

within-Guidelines sentence.                 See Rita v. United States, 551 U.S.

338, 356-59 (2007); United States v. Hernandez, 603 F.3d 267,

271-72 (4th Cir. 2010).                We conclude that Pinion’s sentence is

procedurally reasonable.

              Based on the foregoing, we affirm the judgment of the

district     court.         We   dispense     with    oral    argument     because     the

facts   and       legal    contentions       are    adequately       presented    in   the

materials before the court and argument would not aid in the

decisional process.

                                                                                 AFFIRMED



                                              5